internal_revenue_service department of the treasury person to contact employee id number tel fax refer reply to in re eo revocation ein uil form required to be filed release number release date date date a b certified mail dear a this is a final adverse determination as to your exempt status under sec_501 of the internal_revenue_code irc it is determined that you do not qualify as exempt from federal_income_tax under sec_501 effective date the organization is not operated exclusively for an exempt_purpose under sec_501 it has operated for a substantial non-exempt purpose by providing private benefits to individuals and entities furthermore the manner in which the organization accepts and holds conservation easements does not further charitable purposes or any other exempt_purpose contributions to your organization are not deductible under code sec_170 you are required to file federal_income_tax returns on the form indicated above for all tax years not barred by the statute_of_limitations you should file these returns within days from the date of this letter uniess a request for an extension of time is granted file the returns in accordance with their instructions and do not send them to this office processing of income_tax returns and assessment of any taxes due will not be delayed because you have filed a petition for declaratory_judgment under code sec_7428 if you decide to contest this determination under the declaratory_judgment provisions of code sec_7428 a petition to the united_states tax_court the united_states court of claims or the district_court of the united_states for the district of columbia must be filed within days from the date this determination was mailed to you contact the clerk of the appropriate court for rules for filing petitions for declaratory_judgment to secure a petition form from the united_states tax_court write to the united_states tax_court second street n w washington d c you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt arid proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at sincerely zak re charles fisher appeals team manager x department of the treasury tax_exempt_and_government_entities_division date org address internal_revenue_service eq examinations commerce dallas tx taxpayer_identification_number form tax_year s ended person to contact il number contact numbers telephone fax certified mail return receipt requested dear we have enclosed a copy of our report of examination explaining why we believe revocation of your exempt status under sec_501 of the internal_revenue_code code is necessary if you accept our findings take no further action we will issue a final revocation letter if you do not agree with our proposed revocation you must submit to us a written request for appeals_office consideration within days from the date of this letter to protest our decision your protest should include a statement of the facts the applicable law and arguments in support of your position an appeals officer will review your case the appeals_office is independent of the director eq examinations the appeals_office resolves most disputes informally and promptly the enclosed publication the examination process arid publication exempt_organizations appeal procedures for unagreed issues explain how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process you may also request that we refer this matter for technical_advice as explained in publication if we issue a determination_letter to you based on technical_advice no further administrative appeal is available to you within the irs regarding the issue that was the subject of the technical_advice if we do not hear from you within days from the date of this letter we will process your case based on the recommendations shown in the report of examination if you do not protest this proposed determination within days from the date of this letter the irs will consider it to be a failure to exhaust your available administrative remedies sec_7428 of the code provides in part a declaratory_judgment or decree under this section shall not be issued in any proceeding unless the tax_court the claims_court or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted its administrative remedies within the internal_revenue_service we will then issue a final revocation letter we will also notify the appropriate state officials of the revocation in accordance with section c of the code you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been reso’ved through normal channels gets prompt arid proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please call the contact person at the telephone number shown in the heading of this letter if you write please provide a telephone number and the most convenient time to call if we need to contact you thank you for your cooperation sincerely marsha a ramirez director eq examination enclosures publication publication report of examination letter catalog number 34809f legend org organization name city dir-2 dir-3 ra at state state 38p ost t 67th pir co-1 co-2 co-3 xx date bayou bayou address address city dir-1 co-4 co-5 c0-6 co-7 co-8 ra-1 ra-2 ra-3 ra-4 county county gt companies org tax_year ending december 20xx issue presented whether the org operates exclusively for an exempt_purpose described within internal_revenue_code sec_501 a whether org is engaged primarily in activities that accomplish an exempt_purpose b whether more that an insubstantial part of org’s activities are in furtherance of a non-exempt purpose c whether org operated for the purpose of serving a private benefit rather than public interests facts background org hereafter referred to as org located at address city state was incorporated under the laws of the state of state as a corporation not-for-profit on january 19xx org’s articles of incorporation were filed with the state division of corporations on january 19xx which under article iii provides it’s purpose as follows a the primary purpose for which this corporation is organized is to provide a vehicle for the acquisition conservation and maintenance of environmentally sensitive lands historically significant lands and lands which can be utilized in the furtherance of the education of the people of the co-i in relation to the inherent value of good stewardship over the natural historical and cultural resources of the region b this corporation is organized and operated exclusively to carry out the social political and educational activities which support the primary purpose listed above and no part of any net_earnings shall inure to the benefit of an member director or officer c this corporation shall have and exercise all rights and powers conferred upon corporations under the laws of the state of state within the limits of purposes set out in subparagraphs a b of this article on october 19xx org filed form_1023 application_for recognition of exemption with the internal_revenue_service org provided a detailed description of its activities in its form_1023 application part ii activities and purpose provides as follows the org conservancy was established to restore protect and preserve the historic ecologic communities of the co-1 through the restaraunt management maintenance stewardship and acquisition of regional ecosystem components major goals of the include restoration and management of upland and wetland communities maximization of habitat and the protection of populations of imperiled plant and animal species bridging the gap between local and state preservation and conservation programs definition and implementation of regional significant wildlife corridors enhancement of pubic education opportunities particularly as they relate to ecosystem restoration development of cooperative stewardship programs the goals feels that the human population is compatible with the attainment of these org governing body includes the following dir-1 - president director address city state dir-2 - secretary treasurer director address city state dir-3 - director address city state conservation easements were contributed to org the revenue_agent accompanied by dir-2 conducted a field inspection of three of the the properties are described below conservation_easement properties the co-2 state limited_partnership - perpetual _ contribution by the limited_partnership co-2 acre track org accepted a perpetual - here after referred to as co-2 on april 20xx the conservation_easement is a of land located on the grounds of the resort that is located in city state according to the president and director of org dir-1 the property is owned by the home owners association inc of the co-2 co-2 is a gated condominium tennis resort located directly on the state the entrance to co-2 resort property is guarded by a security guard twenty-four hours a day access to the resort and the conservation_easement property is restricted to residents and their guests condominium association or condominium_owners the ‘ property is located within the resort development beside two owner occupied high rise condominium buildings the property is not beach front nor is it an environmentally sensitive area of land the property donated to org is approximately two-thirds storm water retention area and one third miniature golf course the miniature golf course is used for the recreation and pleasure of the residents of co-2 the storm retention area was created in this resort location for the purpose of collecting rising tidewater from the state during storms and also lowered the property owners insurance premiums general_public is not allow to enter the resort property without the permission of the co-2 condominium unit owners voted to create the easement to org an appraisal of the donation of the conservation_easement property to org and to donate the property was made prior to the the co-2 defined in sec_50 c and does not meet the definition of a qualified does not qualify as an tax exempt conservation_easement as in accordance with revrul_70_186 1970_1_cb_129 the co-2 condominium_owners took charitable_contribution deductions on their tax_return for their share of the appraised value of the contribution the charitable_contribution_deduction taken by co-2 condominium_owners on their tax retums was not a qualified charitable_contribution the donated conservation_purpose and was not a qualified charitable was not donated for a co-3 perpetual conservation_easement granted by co-3 to the org is located on co-3 here referred to as co-3 donated in perpetuity a conservation_easement of acres to org on june 19xx the is a small bayou that is connected to a much larger body of water city in south county state according to the officers of org co-3 initially purchased the t property as part of a larger land purchase co-3 originally purchased acres of property in a home building venture where he had planned to build and to sell homes for a profit the state department of environmental protection file required that co-3 set_aside approximately acres of wetlands adjacent to the project site in 19xx in order for co-3 obtain permits to construct a drainage ditch and to subdivide the remaining _ acres into single family home building sites the agent observed illegally dumping abandoned home appliances and garbage on the ‘ in addition the examining agent observed evidence where four wheel drive vehicles have driven over the sensitive wetland grasses that are the habitat for marine sensitive marine species that live in the wetlands the purpose of the is to assure that the subject lands and wetlands will be retained and maintained forever predominantly in the vegetative and hydrologic condition existing at the time of execution of this the ‘ prohibits the following activities construction or placing of buildings roads signs billboards or other advertising utilities or other structures on or above the ground dumping or placing of soil or the substances or material as landfill or dumping or placing of trash waste or unsi ghtly or offensive materials removal or destruction of trees shrubs or other vegetation with the exception of nuisance and exotic plans species as be required by grantee excavation dredging or removal of lam peat gravel soil rock or other materials in such a manner to effect the surface co-4- deed to assure that the subject lands and wetlands co-4 is a small residential community located on the north side of city in county state the community is made up of large water front residential lots and wooded interior lots that are not waterfront property co-4 donated easement lots within the subdivision to org on f ebruary 19xx the purpose of the will be retained and maintained forever predominantly in the natural vegetative and hydrologic condition existing at the time of the execution of this the included wetlands which are to be enhanced or created shall be maintained forever in the enhanced or created conditions required by the aforementioned permit co-4 is an exclusive small waterfront residential development located in county county state subdivision lots were identified between home sites as conservation property to add wooded space between the existing homes located in the subdivision the lots that were donated to org as property the u s army corps of engineers acoe issued a permit to co-4 inc file no 19xx-02186 ip-jg that allowed impacts to approximately acres of acoe jurisdictional wetlands in exchange for the permit co-4 inc agreed to an onsite preservation and restoration plan a large part of this plan was the removal of planted pine trees and the implementation of a long-term prescribed fire management program to restore historic wet fatwood communities the examining agent noted from pictures properties were found to be very high and dry sandy provided by the organization that there is evidence of some monitoring of the easement where burning of the conservation area was performed as a fire management tool restore the prairie type ecosystems that once existed when natural lighting fires were a dominant force in this area of the country org did collect funds for the management of the areas claiming to be property these collected funds were used to conduct a controlled burn a sec_2 means of property monitoring to prevent forest fires the controlled burn was conducted to limit property damage from natural light created forest fires the controlled burn was confined only to the lots in co-4 homeowners_association the residents of co-4 who are the members of co-4 were the primary beneficiaries of the exempt_organization that thinned the under brush of community lots reducing a localized risk to properties owners living in co-4 co-4’s made up of home owners residing in co-4 donated the the internal revenue_agent conducting the examination of org noted there was substantial encroachment by the residential homeowners on and into the area while conducting a field inspection of the property the officers and directors of org admitted that org has made no attempts to take legal action to correct the following encroachments to conservation_easement property donated by co-4 to org ‘org two large ponds were developed in the recreation of the residents of co-4 inc a boat recreational vehicle storage_facility with built on the property for the exclusive use of the residents of co-4 inc an elevated wooden walkway was built into and over the wetlands located on the association’s property for the recreation and pleasure of the residents of co-4 inc property for the pleasure and revrul_70_186 1970_1_cb_129 wl provides that a nonprofit organization formed to preserve and improve a lake used extensively as a public recreational facility qualifies for exemption under sec_501 of the code sec_501 c provides for the exemption from federal_income_tax of organizations organized and operated exclusively for charitable purposes federal regulation sec_1_501_c_3_-1 provides that an organization is not organized or operated exclusively for one or more exempt_purpose unless it serves a public rather than a private interest federal regulation sec_1 -1 d provides that the term charitable in used in sec_50 c in its generally accepted legal sense and includes among other things the erection or maintenance of public buildings monuments or works and the lessening of the burdens of government the large ponds boat recreational vehicle storage_facility and elevated wooden walkway built on the conservation_easement property was built for_the_use_of home owners living in the small and private residential community of co-4 the two follows co-5 properties the revenue_agent was unable to inspect were as contribution of the co-5 was made on december 20xx by the individual and general partners of co-6 a state general_partnership the partners are ra-1 ra-2 ra-3 and ra-4 org accepted this limited conservation_easement on december 20xx and as stated in the the exempt_organization accepted this easement for only a limited time period of approximately ten years document the expires on date the limited exceptions and reservations such as no buildings roads signs dumping removal or destruction of trees vegetation water drainage and wet areas provisions also restrict the use of the property to specific the property borders december 20xx the examination year the property is fenced with a locked gate according to org the donor of the conservation_easement has the only key to open the gate acre property that is rectangular in shape one side of the which is an inter-coastal waterway during the year ending tis a org president director dir-1 and dir-2 treasurer director stated to the examining revenue_agent the is permanently restricted closed to public use by the fence and a locked gate where only the donor can unlock the gate during the examining agents opening interview of org president director dir-1 and dir-2 treasurer director statements were made by dir-1 and dir-2 to examining revenue_agent the co-5 property is exclusively for the personal_use of the donor and his family for reunions and other private functions cqo-7 - donated a perpetual in 19xx to org over _ _acres of wetlands grant of on march 20xx this permit no to fill approximately one quarter of one acre of wetlands in county as part of a commercial development project as part of the permit agreement co-7 has agreed to place for the purpose of leaving the property in its including a deed was granted to org in perpetuity by co-7 was associated with co-7 being issued county acres in 19xx in a conservation natural vegetative and hydrologic condition existing at the time of the execution of the deed the acres of property was deeded to org march 20xx acres is in a wetlands area adjacent to the state owned co-8 and is not accessible by a the truck the monitoring of the co-7 conservation photograph the last aerial photograph was in 20xx and according to org there have been no negative impact to the was not made in years 20xx or 20xx has only been made by aerial area monitoring of the indenture the co-5 acre from the date the contribution of the easement is made the expired and the donor of the contribution easement property would be entitled to use the property for any non-conservation purpose ‘ property is limited to a ten-year term after ten years purpose is irs determination_letter in its form_1023 application_for recognition of exemption org requested that it be recognized as a publicly_supported_organization described sec_509 of the code sec_509 describes organizations that normally receives not more than one-third of its support from gross_investment_income and more than one-third of its support from contributions membership fees and gross_receipts from activities related to its exempt functions subject_to certain exceptions the examination of the records of the org revealed that substantially_all of its sources of income were received from monitoring fees it collected from easement properties it received and these sources of income do not qualify as public support in meeting tests required to qualify as a public foundation under sec_501 c of the code and federal regulations the income statement and balance_sheet reported sources of income assets and liabilities as follows for the year ending december 20xx dividend and interest_income dollar_figure total cash assets and total liabilities dollar_figure the internal_revenue_service issued an advance_ruling determination_letter to org on january 19xx because it was a newly created organization and could not make a final ruling of its private_foundation_status based on the financial information submitted by org with its application_for exemption the internal_revenue_service determined that org could reasonably be expected to be a publicly_supported_organization described in sec_509 or sec_509 of the code later after an advance_ruling follow up of org on october 20xx an adverse_ruling letter was issued to org to reclassify the organization as a private_foundation described in sec_509 org received substantially_all of its income from monitoring fees which do not qualify as public support needed to qualify as a publicly supported foundation the internal_revenue_service determination_letter informed org of the following you are required to file form_990-pf return of private_foundation or sec_4947 trust treated as a private_foundation form_990-pf must be filed by the 15th day of the fifth month after the end of your annual_accounting_period a penalty of dollar_figure a day is charge when a return filed late unless there is reasonable_cause for the delay however the maximum penalty charged cannot exceed dollar_figure or percent of your gross_receipts for the year whichever is less org realized dollar_figure in gross_receipts and total assets from monitoring fees collected of dollar_figure as of december 20xx law and argument sec_501 of the code provides for the exemption from federal_income_tax of corporations organized and operated exclusively for charitable or educational_purposes provided no part of the net_earnings inures to the benefit of any private_shareholder_or_individual sec_1 c - c of the income_tax regulations provides that an organization operates exclusively for exempt purposes only if it engages primarily in activities that accomplish exempt purposes specified in sec_501 of the code an organization must not engage in substantial activities that fail to further an exempt_purpose in 326_us_279 the supreme court held that the presence of a single nonexempt purpose if substantial in nature will destroy the exemption regardless of the number or importance of truly exempt purposes sec_1 c - d organized or operated exclusively for exempt purposes unless it serves a public rather than a ii provides that an organization is not private interest to meet this requirement it is necessary for an organization to establish that it is not organized or operated for the benefit of private interests sec_1_501_c_3_-1 defines the term charitable as used in sec_501 of the code as including the relief of the poor and distressed or of the underprivileged and the promotion of social welfare by organizations designed to lessen neighborhood tensions to eliminate prejudice and discrimination or to combat community deterioration the term charitable also includes the advancement of education sec_170 states that the term contribution of a qualified_real_property_interest to a qualified_organization exclusively for conservation_purpose v means a sec_170 states that the term following interests_in_real_property means any of the - the entire_interest of the donor other than a qualified_mineral_interest - a remainder_interest and - a restrictive granted in perpetuity on the use which may be made of the real_property sec_170 states that the term qualified_organization means an organization which - is described in clause v or vi of subsection b a or - is described in sec_501 and meets the requirements of sec_509 or meeting the requirements of a sec_170 states that the term areas for outdoor recreation by or the education of the general_public - the protection of a relatively natural habitat of fish wildlife or plants or similar ecosystem - the preservation of open space where such preservation is for the scenic enjoyment of the general_public or pursuant to a clearly delineated federal sate or local_government significant public benefit or the preservation of an historically important land area or a certified_historic_structure sec_170 provides that the term a of a qualified_real_property_interest b to a qualified_organization c exclusively for means - the preservation of land policy and will yield a means a contribution purposes sec_170 provides that a qualified_real_property_interest for the purpose of a qualified_conservation_contribution means any of the following in real_property a the entire_interest of the donor other than a qualified_mineral_interest b a remainder_interest and c a restriction granted in perpetuity on the use which may be made of the real_property lrcd h provides that the term qualified_organization mean an organization which - a is described in clause v or vi of subsection b a or b is described in sec_501 and - i meets the requirements of sec_509 or ii meets the requirements of sec_509 and is controlled by an organization that is described subparagraph a or in clause i of this subparagraph a in general for purposes of this subsection the term preservation of land area for outdoor recreation by or the education of the general_public ii the protection of a relatively natural habitat of fish wildlife or plants or similar ecosystems iil the preservation of open space including farmland and forest land where such preservation is - ’ means - i the purpose defined i for the scenic enjoyment of the general_public or ii pursuant to a clearly delineated federal state or local governmental will yield a significant public benefit or vi the preservation of an historically important land area or a certified_historic_structure sec_170 states that conservation_purpose must be protected a contribution shall not be treated as exclusively for protected perpetuity purposes unless the policy and purpose is that are not for the protection of a relatively natural contributions of habitat of fish wildlife or plants or similar ecosystems that restrict the entrance of the general_public from their benefit and education that benefit only a private residential community of home owners that restrict entrance to only the easement contributors that are not donated in perpetuity that are not monitored by the exempt_organization on are regular basis do not qualify as charitable conservation_easement contributions as defined under the code sections and revenue_ruling as stated in law section of this revenue agent’s report revrul_70_168 describes a nonprofit organization formed to preserve and improve a lake used extensively as a pubic recreational facility qualifies for exemption under sec_501 of the code revrul_70_186 1970_1_cb_129 wl provides that a nonprofit organization formed to preserve and improve a lake used extensively as a public recreational facility qualifies for exemption under sec_501 of the code sec_501 provides for the exemption from federal_income_tax of organizations organized and operated exclusively for charitable purposes federal regulation sec_1 c - d ii provides that an organization is not organized or operated exclusively for one or more exempt_purpose unless it serves a public rather than a private interest federal regulation section -1 d provides that the term charitable in used in sec_501 c in its generally accepted legal sense and includes among other things the erection or maintenance of public buildings monuments or works and the lessening of the burdens of government sec_6033 states that every organization_exempt_from_taxation under sec_50 a shall file an annual return stating specifically the items of gross_income receipts and disbursements and such other information for the purpose of carrying out the internal revenue laws as the secretary may by forms or regulations prescribe and shall keep such records render under oath such statement make such other returns and comply with such rules and regulations as the may from time to time prescribe governments position the organization has accepted the donation of qualify as such under the code the co-2 easement contains a private miniature golf course and does not serve a properties that do not purpose the organization has not properly monitored and enforced the that it has accepted the organization has allowed the co-3 property be damaged by illegal dumping and vehicles the organization has allowed the co-4 property to be developed in violation of the easement indenture the organization has not adequately monitored the co-7 either the co-s is a limited duration sec_170 therefore it is not a qualified easement under irc org is not operating exclusively for an exempt_purpose as defined in sec_501 and sec_170 h because more than an insubstantial part of org activities are in furtherance of a non-exempt purpose the non-exempt purpose of accepting non-qualifying conservation_easement contributions by org serves the private interest of donors rather than an sec_501 purpose accordingly org does not qualify for exemption as an organization described in sec_501 of the code contributions to org are not deductible by contributors under sec_170 of the code organization’s position the agent does not have a position from the organization at this time conclusion the examination of org by the internal_revenue_service concludes it was not operated as it provided in its application_for exemption our examination concludes that org is accepting donations from donors that do not qualify as conservation easements under the internal_revenue_code and regulations in summary org is not operating exclusively for an exempt conservation_easement purpose as defined in sec_501 and sec_170 h because more than an insubstantial part of org activities are in furtherance of a non-exempt purpose the non-exempt purpose of accepting non-qualifying conservation_easement contributions by org serves the private interest of donors rather than an sec_50 c purpose the examining agent recommends that exempt status held by org be revoked effective january 19xx
